Per Curiam.
The plaintiff by its complaint shows: An order given the defendant company for cars in which to ship certain commodities. A specific promise and agreement of the defendant to furnish a certain number of cars at the specified time and place. A failure on the part of the defendant to furnish the cars, and resulting damages. The defendant, by its demurrer, challenges the sufficiency of the complaint, because it does not show a written demand for cars in compliance with chapter 23, p. 25, Laws 1907, the so-called “Reciprocal Demurrage Law.” The complaint sets up a common-law contract to furnish ears, and therefore states a cause of action, independent of any statutory obligations imposed by the act referred to. This case, as made by the complaint, is not distinguishable from, and is ruled by, the decided case of Pope v. Wisconsin Central Ry. Co., 112 Minn. 112, 127 N. W. 436. The order overruling the demurrer was properly made, and is affirmed.